Exhibit 99.1 GAMETECH INTERNATIONAL NASDAQ:“GMTC” Safe Harbor Statement vThis presentation contains forward-looking statements within the meaning of the federal securities laws, and GameTech intends that these statements be subject to the safe harbor provided by those laws.Forward-looking statements include the potential effects of the definitive agreement with, and the acquisition of, Summit, our potential expansion of our domestic and international business and markets, new product and product feature developments, the success of our strategic opportunities and initiatives, and expectations relating to financial and operating results.We caution that these statements are subject to risks and uncertainties that could cause actual results to differ materially from those reflected by the forward-looking statements, including whether we will be able to obtain consents, financing and licenses required to complete the acquisition of Summit, our ability to successfully integrate, operate and grow Summit’s business, our dependence on the bingo and electronic bingo industry and Summit’s dependence on the video lottery terminal business, and other factors disclosed in documents we have filed with the Securities and Exchange Commission, including the our most recently filed Form 10-K, 10-Qs and 8-Ks. THE NEW TEAM Bud Glisson - President/CEO William Fasig - COO Marcia Martin - CFO BASIC PHILOSOPHIES ØStrategic vs “Quarter to Quarter” ØGrowth vs Cost Reduction ØDisciplined exercise of core competencies ØRuthlessly Focused OPPORTUNITIES ØMontana ØLouisiana ØLeverage relationships with distributors ØJurisdictional expansion ØExpand product offerings Bingo - Market Share Planet THE BINGO OPPORTUNITY ØEDGE™ - the platform for the future ØDesign and solutions that work ØExclusive new content ØEXPLORER - the new portable electronic handheld unit VLT MARKET SHARE ØMontanaVGM count 2009 - 16,620 §GMTC - 5,512 - 33% market share ØLouisiana EGD count 2010 - 14,818 §GMTC - 4,552 - 31% market share THE VLT OPPORTUNITY ØGrow our market position ØImprove delivery to market ØFocused growth KEY HISTORICAL EVENTS with Financial Impact ØPurchase of Summit Gaming ØRefinancing of Acquisition Debt ØPurchase Corporate headquarters Financial Results - Bingo ($ in thousands) FY 2006 FY 2007 FY 2008 FY 2009 Net revenue Gross Profit Gross Profit percentage 59.6% 58.2% 56.5% 62.4% Operating Income Adjusted Op Income (for Trend) YoY Revenue Change -0.7% -4.4% -6.7% -11.1% YoY Gross Profit Change 0.0% -6.6% -9.4% -1.9% YoY Adjusted Op Inc Change 20.7% -6.8% -36.0% 23.0% Financial Results - VLT ($ in thousands) FY 2007 FY 2008 FY 2009 Net revenue Gross Profit Gross Profit percentage 41.3% 45.5% 39.7% Operating Income (Loss) (a) YoY Revenue Change -1.8% -24.3% YoY Gross Profit Change 8.1% -34.0% YoY Op Inc (Loss) Change (a) -151.8% -245.2% (a) Adjusted for Goodwill and Intangible Impairments Reconciliation of US GAAP Net Income to EBITDA ($ in thousands) FY 2005 FY 2006 FY 2007 FY 2008 FY 2009 Net Income Add Back: Net interest expense (income) Provision for income taxes EBIT Add Back: Depreciation and Amortization Goodwill/Intangible Impairment $- $- $- Impairment of Investments $- $- $- $- Non-Recurring Items $- $- $- EBITDA Interest Payments CONSOLIDATED EBITDA AND NET INCOME
